Citation Nr: 1624923	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for Thygeson's keratitis of the bilateral eyes.  

2.  Entitlement to a compensable evaluation for left ear hearing loss.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for type II diabetes mellitus (DM), to include as due to herbicide exposure.  

5. Entitlement to service connection for hypertension with heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1955 to August 1975, and March 1977 to May 1977.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2014, the Veteran presented testimony in a videoconference hearing before the undersigned, and a copy of the transcript has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board hearing transcript and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for DM, hypertension with heart disease, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's bilateral Thygeson's keratitis is manifested by active pathology without any impairment of visual acuity, visual field loss, pain, rest-requirements, or episodic incapacity.

2.  The Veteran's left ear hearing loss is manifested by level V hearing acuity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral Thygeson's keratitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).

2.  The criteria for a compensable evaluation percent for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters on December 2006 and October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records, have been obtained and associated with the file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In this case, the Veteran was afforded VA examinations in October 2007, February 2012 and December 2015 in connection with his increased rating claims.  The Board finds that the VA examinations are adequate, when considered together, to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the disabilities in detail sufficient to allow the Board to make a fully informed determination.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's eye or hearing loss disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Additionally, the audiological examiner addressed the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the current severity of the Veteran's keratitis and left ear hearing loss.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Here, the RO provided the Veteran with additional examinations for the hearing loss and keratitis, as directed by the Board in an August 2015 remand.  Accordingly, there has been compliance with the prior remand directives.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Entitlement to an Increased Rating for Thygeson's Keratitis

The Veteran was service connected for his keratitis in 1975.  In 2006, the Veteran filed a claim for an increase in his service connected condition.  The RO denied such increase in a January 2008 rating decision, and the Veteran filed a notice of disagreement to such decision.  The Veteran contends that he is entitled to a rating in excess of the currently assigned 10 percent rating for bilateral Thygeson's keratitis.  

The criteria for evaluation of eye conditions were amended effective December 10, 2008.  The changes apply, however, only to claims filed on or after that date. Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66,543, 66,544 (November 10, 2008) (to be codified at 38 C.F.R. pt. 4).  As the claim currently on appeal was filed in 2006, the older provisions apply.

Under the applicable criteria, chronic keratitis is rated from 10 percent to 100 percent disabling based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).  The minimum evaluation during active pathology is 10 percent.

Impairment of visual acuity is rated under Diagnostic Codes 6061 to 6079.  38 C.F.R. § 4.84a.  In rating impairment of visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating, except 1) in cases of keratoconus in which contact lenses are medically required, or 2) if there exists a difference of more than 4 diopters of spherical correction between the two eyes. 38 C.F.R. § 4.75.  In this case, however, there is no evidence indicating that the Veteran has been diagnosed with keratoconus, or that there is a difference of more than 4 diopters of spherical correction between his two eyes.  Accordingly, the best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating.

A noncompensable rating is assigned if corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 10 percent rating is assigned for vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is assigned for vision of 20/70 in one eye and 20/50 in the other, or vision of 20/100 in one eye and 20/50 in the other. 38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is also assigned for vision of 20/200 in one eye and 20/40 in the other, or vision of 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  Higher disability ratings are available for additional loss of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6077.

Impairment of visual field is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated. 38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians is: temporally: 85 degrees; down temporally: 85 degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 60 degrees; up nasally: 55 degrees; up: 45 degrees; and up temporally: 55 degrees.  The total is 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally. A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally. Higher disability ratings are available for additional loss of the visual field.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.

The Veteran was afforded a VA examination for his eye disability in October 2007.  At that time, the Veteran reported experiencing blurred vision intermittently.  He noted that he took anti-inflammatory eye drops when necessary when flare ups would occur.  He stated that he had not been using medication for six months, as there had been no flare ups.  Upon examination, the Board notes that the Veteran's uncorrected distance for the right eye was 20/50 and for the left eye 20/20.  With spectacle correction, his distance improved to 20/20 each eye independently.  The Veteran's pupils were normal, reactive to light and accommodation with no pupillary defect.  Eye movements and motility were all within normal limits.  Upon slit lamp examination there were no signs of any keratitis in either eye and no signs of scarring or pannus formation in either eye.  Visual filed examination was normal bilaterally.  The disks were normal bilaterally with disk to cup ratio and there were no signs of diabetic retinopathy in either eye.  The general impression was of a normal eye examination with no signs of active Thygeson's keratitis in either eye.  

In June 2011 the Board received a January 2010 lay statement in which the Veteran detailing the symptoms he experienced as a result of his keratitis.  Specifically, he noted that such disability caused him acute bedrest for two weeks during treatment.  He noted that the symptoms were controlled by such bedrest, in addition to medication.  He stated that such "drives me crazy sometimes," furthermore causing blurred vision and leaving him unable to read tiny letters.  See Veteran Lay Statement Dated January 2010.  

In February 2012 the Veteran was afforded a VA examination.  At that time, the Veteran reported that in addition to his keratitis he had previously been diagnosed with nuclear sclerosis and cortical cataract.  Upon examination his uncorrected visual acuity was 20/70 in the right eye and 20/50 in the left.  Upon correction, it was 20/40 or better in each eye independently.  The Veteran's pupils were round and reactive to light with no anatomical loss.  Furthermore there was no corneal irregularity resulting in severe astigmatism and no double vision.  Slit lamp and internal eye examinations were both normal.  The Board further notes that visual field testing was performed and there was no visual defect.  The examiner noted that the Veteran experienced conjunctivitis, corneal conditions, cataract, and other lens conditions.  With regard to conjunctivitis the Veteran had active non trachomatous with no decrease in visual acuity or other visual impairment.  The Veteran was not noted as having had a corneal transplant.  The specified corneal condition was in fact Thygeson's keratitis.  The examiner noted that it was pre-operative, and that it did result in decrease in visual acuity or other impairment.  The Veteran did not have any noted Glaucoma or other retinal conditions.  

In August 2014 the Veteran testified at a Board Hearing before the undersigned Veterans Law Judge (VLJ).  At that hearing the Veteran noted the pain he experienced in his eye was like "sandpaper in your eye."  See August 2014 Board Hearing, p. 18.  He noted that it affected his daily life as it was a nuisance and that it affected his ability to drive specifically.  

In December 2015, the Veteran was afforded a VA examination.  At that examination the Veteran reported prior diagnoses of dry eye syndrome, Pinguecula, Myopia and Presyobia.  The Veteran noted that he was under ophthalmology care at Loma Linda VAMC for monitoring of any diabetic retinopathy.  He reported having dry eyes; however, he had no pain or other issues reported at the time.  His uncorrected visual acuity was 20/50 in the right and 20/40 or better in the left.  His corrected visual acuity was 20/40 in each eye independently.  The Veteran did not note any anatomical loss, light perception only extremely poor vision or blindness of either eye.  He further denied any astigmatism or double vision.  Slit lamp examination was normal, except for the report of Pinguecula conjunctiva, dry eye and nuclear sclerotic cataract in both eyes.  The examiner did not note any visual field defect; visual fields were noted to be within normal limits upon testing.  No scarring or disfigurement or incapacitating episodes relating to the eye were noted.  The examiner noted that the Veteran's eye conditions impacted his ability to work, as he had limitations when viewing a computer or reading materials.  When doing so, he needed to excessively blink to re wet his eyes secondary to his dry eye condition.  However, the examiner noted that the Veteran was able to perform general activities without significant restrictions.

There are no medical treatment records that address the relevant criteria in the applicable diagnostic codes.

Given the evidence of record, including the lay reports of the Veteran's symptomatology, the October 2007, February 2012 and December 2015 VA examination reports, and medical treatment records, the Board finds a rating higher than 10 percent is not warranted for the Veteran's Thygeson's disability for the period on appeal.  The medical evidence as just described reflects that his disability is chronic in nature and, when coupled with the Veteran's credible reports of eye pain, indicates that a 10 percent rating is warranted for the disability.

However, the evidence of record did not indicate that a rating higher than 10 percent is warranted.  The evidence does not show corrected impairment of visual acuity or muscle function secondary to the Veteran's Thygeson's disability and no visual field loss.  His corrected visual acuity as demonstrated in all of his VA examinations is 20/40 in both eyes, and all three VA examinations determined that there was no impairment in his visual fields.  See 38 C.F.R. § 4.84a, DCs 6079, 6080.  Moreover, there is no objective evidence showing periods of active inflammation, rest-requirements, or episodic incapacity.  The Veteran reported blurry vision, dry eyes, and a sandpaper feeling in his eye.  He also reported one two week period in the appeal period of incapacitation, but even assuming this is true, this does not rise to the level or frequency of severity to demonstrate episodic incapacity.  Furthermore, the symptoms above are considered within the 10 percent evaluation assigned for active keratitis.  Therefore, the most probative evidence of record does not warrant a rating higher than 10 percent for this disability at any time during the appeal period.  

Entitlement to a Compensable Disability Rating for Left Ear Hearing Loss

The Veteran seeks an increased evaluation for his left ear hearing loss.  The RO granted service connection for left ear hearing loss in 1975.  A noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran argues that the current evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. If the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration. Each ear is evaluated separately.  38 C.F.R. § 4.86.

Under 38 C.F.R. § 4.85 , Table VI (Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect. 38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. §§ 3.383, 4.85(f).  Where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. 
§ 3.385, the hearing impairment in the non-service-connected ear will be considered in evaluating the service-connected disability so long as the non-service connected disability was not a result of the Veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a).  Evaluating Table VII above reflects that for this provision to apply, the service-connected ear must have a Roman numeral designation of X or XI. 38 C.F.R. § 4.86, Diagnostic Code 6100, Table II.


VA audiometric testing in October 2007, with pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
55
60
60
65
60

Speech audiometry revealed speech recognition ability of 68 percent in the left ear.  The Veteran reported difficulty hearing speech and a hearing aid in his left ear.  

On a February 2012 VA audiological evaluation, audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
55
75
75
65
67.5

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran reported difficulty hearing normal conversation.

In December 2015 the Veteran had an audiological evaluation at which his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
65
70
70
75
70

Speech audiometry revealed speech recognition ability of 98 percent in the left ear.  The Veteran reported a "terrible" impact on the ordinary conditions of life.  

The Veteran received intermittent treatment at the Loma Linda VAMC for audiology.  This treatment was largely relating to fitting him for hearing aids and performing physical examinations of his ears.  

Here, it is not disputed that the Veteran has a "hearing loss disability" in his right ear (although service connection has been denied for that ear).  See 38 C.F.R. § 3.385.  However, as shown below, the hearing loss in the Veteran's left ear is not so severe as to merit a 10 percent rating.  Therefore, when applying table VI, a numeric designation of I is used for the right ear.  See 38 C.F.R. § 3.383.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear will have a designation of I at all times, for the reasons detailed above.  In October 2007 the left ear had a pure tone average of 60dB and a speech recognition score of 68; therefore, the left ear received a designation of V.  In February 2012 the left ear had a pure tone average of 67.5dB and a speech recognition score of 96; therefore, the left ear received designation of II.  In December 2015 the left ear had a pure tone average of 70dB and a speech recognition score of 98; therefore, the left ear received a designation of II.  Unfortunately, even with a designation of V for the left ear, the point where I (for the right ear) and V (for the left ear) intersect on Table VII mandates a noncompensable rating be assigned. 

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if pure tone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.

Applying the Veteran's findings to Table VIA results in a designation of VI in the left ear.  Applying this higher designation to the left ear, however, does not result in an increased compensable rating.  Specifically, under Table VII (38 C.F.R. § 4.85), the designation of VI in the left ear and I in the left ear also requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.  As illustrated above, even considering the Veteran's exceptional pattern of hearing impairment, applying the numerical values from the audiological examinations in record to the tables outlined in 38 C.F.R. § 4.85 reveals the current noncompensable rating is appropriate throughout the period on appeal.

Extraschedular Considerations 

The Board has also considered whether the service-connected left ear hearing loss and keratitis should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  Rather, the manifestations of the Veteran's left ear hearing loss are contemplated by the rating criteria.  The Veteran reported difficulty with communication and conversations.  But the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that the functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's reports of difficulty hearing is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Furthermore, the Veteran's symptoms of keratitis, including impaired vision, pain, and dry eye are contemplated by the rating criteria, which rated these symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An evaluation in excess of 10 percent for Thygeson's keratitis of the bilateral eyes is denied.  

A compensable evaluation for left ear hearing loss is denied.  
REMAND

With regard to the Veteran's claims for service connection for PTSD, hypertension with heart disease and DM, the Board notes that remand is required.  The Veteran has alleged that he was exposed to Agent Orange in January 1962 during a stop in Vietnam, when his airplane was shot down and he was forced to make an emergency landing at Than Son Nhute Air Force Base.  He noted that being shot down was a stressor of his current PTSD.  See Veteran's Statement February 2007.  Moreover, he alleged that the exposure to Agent Orange caused his hypertension and heart disease, in addition to his DM.  See Veteran's Statement December 2014; Claim for Entitlement to Service Connection November 2006.  After his plane landed, the Veteran reported staying for a week and a half at the Air Force Metropole Hotel in Vietnam.  See Veteran's Statement February 2007.  The Veteran recently noted at his August 2014 hearing that he was also exposed to Agent Orange while in Udorn, Thailand.  First, he asserted that he had 55 gallon drums of herbicides in his air plane while on active duty.  Furthermore, he noted that while performing duties at the Udorn Air Force Base, he "sprayed" Agent Orange around the Air Force Base, and thereby was exposed to the herbicide.  See August 2014 Board Hearing Transcript, p. 11.  

It is unclear if the AOJ undertook all of the development necessary to verify the Veteran's emergency stop at the Than Son Nhute Air Force Base, to include his claimed herbicide exposure.  The RO indicated that it contacted the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed herbicide exposure; however, it appears that the actual response from the JSRRC is not of record.  See December 2009 VA Stressor Verification Request of Emergency Landing in Vietnam.  Regarding the Veteran's claimed exposure in Thailand, it is unclear if the AOJ undertook all of the development specified in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in locations other than in Vietnam or the Korean demilitarized zone. See M21-1.IV.ii.2.C.10.o.  Therefore, such should be done.

Furthermore, the AOJ should undertake special development to verify the Veteran's contention that he participated in special operations from October 1970 to October 1971.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send an appropriate request to the JSRRC to verify the Veteran's claimed in-country Vietnam service and exposure to Agent Orange, specifically addressing his emergency landing in Vietnam in January 1962.  Furthermore, regarding his service in Thailand, undertake any other necessary steps consistent with the procedures outlined in M21-1.IV.ii.2.C.10.o for verifying herbicide exposure on a factual basis in locations other than Vietnam or the Korean demilitarized zone.  All attempts and responses must be documented in the claims file.

2. Undertake development regarding the Veteran's contentions that he had a special operations tour of duty from October 1970 to October 1970, as alleged in a January 2016 submission.  Document for the claims file all actions taken.  

3. Thereafter, if the Veteran's alleged stressor is confirmed, provide the Veteran with a PTSD examination.  The AOJ must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  An explanation for each opinion must be provided.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD.  

4. Thereafter, if in-country Vietnam service or exposure to Agent Orange in Thailand is confirmed, provide the Veteran with an examination regarding his claimed hypertension with heart disease.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's hypertension with heart disease was related to his service, to include his exposure to herbicide agents including Agent Orange, despite hypertension not being a presumptive disease.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review each examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


